Citation Nr: 1733793	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-08 050		DATE
		

THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ORDER

A TDIU is denied.


FINDING OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from December 28, 2006, and as 70 percent disabling from April 17, 2008.

2.  The Veteran's service-connected disability does not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from May 1991 to May 1997, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for post-traumatic stress disorder (PTSD), assigning a 30 percent rating effective December 28, 2006.

The TDIU issue was initiated pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), as a component of a claim for an increased initial rating for PTSD, which has since been resolved.

The Board remanded the issue in March 2016 and February 2017 for further development, including providing the Veteran with proper notice regarding the TDIU claim and obtaining a medical opinion on the effects of the Veteran's PTSD on his employability.  The Board is satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to a TDIU

The Veteran contends that he cannot sustain gainful employment and is receiving disability benefits from the Social Security Administration (SSA).  See the February 2015 VA Form 9.  

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  

Here, the Veteran's sole service-connected disability is PTSD, rated as 30 percent disabling from December 28, 2006, and as 70 percent disabling from April 17, 2008.  Thus, the percentage requirements of § 4.16(a) are met from April 17, 2008.  

The question for the Board is whether the service-connected PTSD precludes the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

After reviewing the record, the Board finds that competent, credible, and probative evidence establishes that the Veteran's PTSD does not render him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a). 

The Veteran was afforded VA examinations in July 2009, November 2014, and July 2016 and the file was reviewed by a VA psychologist in April 2017.  The July 2009 VA examiner noted that the Veteran indicated that he quit school in tenth grade to start working; however, he obtained his GED prior to his military service.  He stated that he previously worked in fields as a migrant worker for a season and he did data entry for H&R Block, but was currently unemployed.  He did not, however, contend that his unemployment was due to his PTSD symptoms.  Rather, he indicated that he had been struggling with treatment for acute myelitic leukoma, which had "rendered his employability most problematic."  The examiner indicated that the Veteran's GAF score was 55, and that the PTSD caused deficiencies in judgment, thinking, family relationships, and work.  The examiner explained that the Veteran was disabled based on his medical issues, which were "clearly complicated significantly by his many PTSD symptoms."  The November 2014 VA examiner noted the Veteran was unemployed and reported that the Veteran stated that he tried to get financial assistance to go to college, but was not successful and had been reading and learning more on his own.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The July 2016 examiner opined that PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner further opined that the PTSD was not causing any functional impairment at work, and that the Veteran had chosen not to work for the past 10 years due to his leukemia diagnosis.  The April 2017 VA psychologist concluded that the there was no indication that the service-connected PTSD symptoms made the Veteran unable to secure or follow a substantially gainful occupation.  The psychologist noted that the Veteran worked prior to his medical difficulties in 2006 and had not sought treatment for the PTSD symptoms.  Since 2006, the Veteran had been on medication periodically but had not sought further mental health care in the last 10 years.

The Board finds the VA examiners' opinions are competent and credible, and as such, are entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  They were all based on review of the claims file, and all of the opinions except the April 2017 opinion were based on physical examination of the Veteran.  The examiners all provided rationale for their conclusions, and their conclusions are bolstered by the 10 years' worth of medical evidence, which indicates that the Veteran quit working due to his diagnosis of leukemia.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

Furthermore, the examinations are consistent with other medical evidence of record.  While the Veteran cited to the fact that he was considered disabled by SSA, records from the SSA indicate that the Veteran filed for disability benefits in January 2007 and was found to be disabled effective in December 2006 due to acute myelogenous leukemia.  Thus, although the Veteran reported that PTSD was a cause of his inability to work, the SSA indicated that no diagnosis aside from the leukemia rendered the Veteran disabled.  Similarly, VA treatment records do not reflect that he was unable to secure or follow gainful employment due to his PTSD.  The majority of VA treatment records concern medication management and reflect referrals to behavioral health but the Veteran did not follow through with those appointments.  Only one VA record in April 2008 discussed his employment and this record noted that the Veteran reported that he had been unemployed since December 2006 so that he could focus on treatment for leukemia.  

There no probative medical opinions of record suggesting that the Veteran is totally disabled or unemployable due to his service-connected PTSD, or that he is functionally incapable of doing any type of productive work.  The Board acknowledges that the July 2009 VA examiner indicated that the Veteran's symptoms caused deficiencies in work and that that his medical disability was "clearly complicated significantly" by his PTSD symptoms.  Significantly, however, at the time of the July 2009 VA examination the Veteran was still undergoing treatment for his leukemia.  Moreover, in the examination, the Veteran denied that his unemployment was due to his PTSD symptoms.  In addition, the November 2014 and July 2016 VA examiners found that the PTSD symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation; and the April 2017 examiner found that there was no indication that the service-connected PTSD symptoms made the Veteran unable to secure or follow a substantially gainful occupation.  As such, the Veteran's limitations from his PTSD are recognized by the 70 percent rating, which is assigned in recognition of significant interference with employment. 

Although the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  He may sincerely believe that he is unemployable due to his service-connected PTSD, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning unemployability.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Accordingly, the Board finds that the Veteran's service-connected PTSD alone does not result in the Veteran being unable to secure or follow substantially gainful employment.  Although the Veteran has not been employed since December 2006, the preponderance of the evidence is against the finding that his service-connected PTSD has resulted in his unemployability; rather, the evidence consistently indicates that the reason the Veteran stopped working was due to his leukemia diagnosis and treatment.  

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluation of 70 percent, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing or following substantially gainful employment solely by reason of his service-connected disability (PTSD) or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disability, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel



Department of Veterans Affairs


